FILED

                                                                             December 20, 2016
                                   2016 IL App (4th) 140558
                                                                                Carla Bender

                                                                            4th District Appellate

                                         NO. 4-14-0558                            Court, IL
                                IN THE APPELLATE COURT

                                         OF ILLINOIS

                                      FOURTH DISTRICT

 THE PEOPLE OF THE STATE OF ILLINOIS,                      )   Appeal from
            Plaintiff-Appellee,                            )   Circuit Court of
            v.                                             )   Vermilion County
 KAWQUAUN APPLEWHITE,                                      )   No. 12CF531
            Defendant-Appellant.                           )
                                                           )   Honorable
                                                           )   Craig H. DeArmond,
                                                           )   Judge Presiding.


               JUSTICE STEIGMANN delivered the judgment of the court, with opinion. 

               Justice Appleton concurred in the judgment and opinion. 

               Justice Turner specially concurred, with opinion. 


                                           OPINION

¶1     Following an October 2013 trial, a jury convicted defendant, Kawquaun Applewhite, of

aggravated criminal sexual abuse (720 ILCS 5/11-1.60(c)(1)(i) (West 2012)). In April 2014, the

trial court sentenced defendant to four years in prison and imposed a $1250 fee for court-

appointed counsel.

¶2     Defendant appeals, arguing that (1) the trial court abused its discretion by admitting

multiple hearsay statements the victim made to others pursuant to section 115-10 of the Code of

Criminal Procedure of 1963 (725 ILCS 5/115-10 (West 2012)), (2) the court erred by prohibiting

defense counsel from questioning venire members individually about personal experiences they

or their family members had with sexual abuse, and (3) this court should vacate the fee for court-

appointed counsel that the trial court improperly imposed without first conducting a hearing as
required by section 113-3.1 of the Code (725 ILCS 5/113-3.1 (West 2012)). For the reasons that

follow, we (1) affirm defendant’s conviction and sentence and (2) vacate the order regarding the

fee for court-appointed counsel.

¶3                                     I. BACKGROUND

¶4                                    A. The State’s Charges

¶5     In November 2012, the State charged defendant with (1) predatory criminal sexual

assault of a child (720 ILCS 5/11-1.40(a)(1) (West 2012)) and (2) aggravated criminal sexual

abuse (720 ILCS 5/11-1.60(c)(1)(i) (West 2012)), alleging that six months earlier, defendant had

sexual contact with G.Z. (born January 4, 2002), who was then under 13 years old.

¶6     In January 2013, the State filed an amended notice of its intent to solicit corroborative

testimony detailing complaints G.Z. made to others under section 115-10 of the Code, which

provides an exception to the prohibition against admitting hearsay testimony as substantive

evidence in cases involving sexual acts perpetrated against a child under 13 years old.

¶7                                    B. Pretrial Proceedings

¶8     At a February 2013 pretrial hearing, the trial court considered the following evidence on

the State’s amended section 115-10 notice.

¶9     Austin Hardy testified that he was married to Amber Hardy, and they shared a home with

their children, G.Z. (11 years old), Z.Z. (9 years old), A.H. (6 years old), and L.H. (4 years old).

On November 8, 2012, Austin came home from work earlier than usual. After entering unnoticed

through the rear door, Austin heard children playing in the basement but decided to go to the

bathroom before announcing his arrival.

¶ 10   Defendant supervised Austin’s four children while Austin worked. Austin explained that

he met defendant “three, maybe four years” earlier through Amber’s coworker, Emily Newton,



                                               -2­
who had been in a relationship with defendant. During that time, Austin’s friendship with

defendant developed to the point where Austin trusted defendant “with my life and my kids.”

Because other people Austin hired proved untrustworthy, Austin asked defendant to supervise

his children during the days he and Amber worked.

¶ 11   As Austin walked to his locked master bedroom, he stopped to get a key from a closet

located directly across from a hallway bathroom. G.Z., who was then 10 years old, emerged from

the hallway bathroom, which Austin noticed was unlit. G.Z. asked Austin to follow her because

she wanted to show him a dead spider. When G.Z. could not find the spider, Austin started

walking back toward his bedroom. G.Z. then attempted to get Austin to go downstairs. Austin

told G.Z. that he had to go to the bathroom. When Austin turned toward the master bedroom, he

saw light coming from the open hallway bathroom door. Austin estimated that his encounter with

G.Z. lasted about two minutes.

¶ 12   When Austin reached the hallway bathroom, he saw defendant standing in front of the

sink. Defendant inquired about the slow-draining sink. Defendant’s question concerned Austin,

because he and defendant had twice attempted, unsuccessfully, to fix the sink. Austin then went

into his master bedroom. Two minutes later, defendant knocked on the master bedroom door and

asked Austin to call Emily to determine whether she was ready to be picked up from her work.

Defendant subsequently left with Emily’s then four-year-old son, Z.N., whom defendant had also

been supervising. That evening, Amber arrived home from work, and Austin informed her about

his encounter with G.Z. and defendant. Amber went to speak with G.Z.

¶ 13   Austin was “in and out” of the front room where Amber spoke with G.Z. because he was

taking care of their other children. Shortly after Amber confronted G.Z., Austin heard G.Z. throw

up in the kitchen. After speaking with G.Z. for about 20 minutes, Amber contacted Emily



                                              -3­
because she was concerned about Z.N. Police later arrived at the Hardy home and separately

questioned Austin, Amber, and G.Z. Austin acknowledged that G.Z. did not tell him what

occurred with defendant. Austin added that one of the factors that prompted him to speak with

Amber was G.Z.’s unusual and fidgety demeanor that day, commenting that G.Z. is usually

giddy, happy, and wants to talk. However, that night, Austin noticed that G.Z. did not react as

she normally does when he arrived home from work.

¶ 14   Amber testified that on November 8, 2012, defendant was at her home, watching her four

children and Z.N. Amber explained that defendant had been supervising her children during the

week from noon to approximately 5 or 6 p.m. for several months. After Amber arrived home

from work that evening, she had a conversation with Austin. When Austin conveyed his

concerns, Amber decided to speak with G.Z.

¶ 15   During their 10-minute talk, Amber (1) told G.Z. about how Austin got a “funny feeling”

about the hallway bathroom encounter and (2) asked G.Z. if defendant had ever touched her

inappropriately. G.Z. hesitated. When Amber asked again if defendant had touched G.Z.

inappropriately, G.Z. started shaking, got up, and walked into the kitchen, where she threw up.

After doing so, G.Z. returned and, according to Amber, stated the following:

               “[G.Z.] said that [defendant] pulled his thing out and asked her to kiss it, and she

               shook her head no, and then he turned her around and tried to tie her wrists up,

               *** placed his thing between her butt cheeks and started to hump her.”

Amber recalled that G.Z. told her that defendant pulled her shorts down and then pulled his pants

down before he began humping her. Amber observed that during G.Z.’s recitation of defendant’s

acts in the hallway bathroom, G.Z. was “visibly shaken” and hesitant, but she did not cry.

¶ 16   After informing Austin of G.Z.’s account, Amber met with Emily and told her about



                                               -4­
defendant’s conduct with G.Z. because Amber was worried about Z.N. That night, Danville

police officer Jon Stonewall privately interviewed G.Z. in the Hardys’ home. The following

morning, Amber took G.Z. to the police station, where Detective Scott Damilano privately

interviewed G.Z. Amber could not recall telling Stonewall whether G.Z. stated defendant asked

her to wear a blindfold during the hallway bathroom incident.

¶ 17   Stonewall testified that on November 8, 2012, he responded to a call of a sexual assault at

the Hardy residence. Upon arriving, Stonewall observed Austin, Amber, Emily, and G.Z.

Stonewall conducted a private interview of G.Z. in the living room of the Hardy residence.

Stonewall characterized G.Z.’s demeanor as meek and nervous.

¶ 18   G.Z. told Stonewall that she had been in the basement earlier that day wrestling with her

siblings, Z.N., and defendant. At one point, G.Z. went to the hallway bathroom. When she

exited, defendant was standing in the hallway. After G.Z. “play punched” defendant, he

responded that G.Z. “better stop, or I’m going to make you kiss my balls.” G.Z. returned to the

basement, but she later went upstairs, intending to use the hallway bathroom again. Defendant

followed G.Z. into the bathroom, closed the door behind him, and turned off the lights.

Defendant pulled his trousers and underwear down and did the same with G.Z.’s shorts and

underwear. Defendant then pulled G.Z. away from the sink, and as she faced away from

defendant, he “put his penis on her buttocks and moved it back and forth” for about “10 to 15

minutes.” During this time, G.Z. and defendant did not speak. Stonewall clarified that G.Z. (1)

used the term “wiener” instead of “penis” and (2) did not try to get away from defendant. When

G.Z. left the hallway bathroom, she was startled by Austin’s presence and attempted to get him

away from the hallway bathroom because G.Z. feared getting into trouble.

¶ 19   G.Z. revealed to Stonewall that the hallway bathroom incident was not the first time



                                              -5­
defendant touched her inappropriately. In summer 2012, G.Z. recalled an incident at defendant’s

home where she, her siblings, and Z.N. were wrestling with defendant. Later, when G.Z. was

alone with defendant watching television in his bedroom, defendant exposed his penis and told

G.Z. that he wanted her “to kiss his wiener.” G.Z. told Stonewall that (1) defendant “used his

fingers to manipulate her lips and touched his wiener to her mouth” and (2) “what had occurred

in the bathroom at her home had also occurred a couple of times at [defendant’s] house.”

Stonewall then asked Amber to come back into the room for the purpose of retrieving the

underwear G.Z. had been wearing during the hallway bathroom incident. During the interview,

G.Z. did not mention defendant tried to tie her up or asked her to wear a blindfold.

¶ 20   Damilano testified that on November 9, 2012, he interviewed G.Z. A recording of

Damilano’s interview, which the trial court reviewed, revealed the following.

¶ 21   After engaging G.Z. in general conversation regarding her age, schooling, family

situation, and G.Z.’s basic knowledge of male and female anatomy, Damilano asked G.Z.

questions regarding the circumstances surrounding the November 8, 2012, incident with

defendant, which prompted the following responses from G.Z.

¶ 22   G.Z. characterized defendant as a “good friend of the family,” and although G.Z. had

numerous interactions with defendant over the previous years, defendant began supervising G.Z.

and her three siblings about a month earlier on school days when Austin and Amber were at

work. On November 8, 2012, defendant was supervising G.Z., her three siblings, and Z.N. at the

Hardy home. After play wrestling in the basement, G.Z. went upstairs to the hallway bathroom.

Defendant followed G.Z. into the bathroom and turned off the lights. G.Z. thought defendant

“was still playing around” so she punched him in a playful manner. Defendant then told G.Z. that

she was “going to kiss his penis.” Thereafter, defendant pulled down his trousers and then



                                               -6­
proceeded to unbutton G.Z.’s pants and pulled them down as well. G.Z. then felt the “back and

forth movement” of defendant’s penis on her buttocks, which was not painful but did not feel

good. G.Z. described the contact as warm and nasty. G.Z. pulled up her pants and walked out of

the bathroom, where she saw Austin. Thereafter, G.Z. attempted to get Austin away from the

hallway bathroom because she thought she would get in trouble.

¶ 23   G.Z. added that in summer 2012, defendant engaged in this same behavior on two

occasions. During the first incident, defendant watched her, her brother, and Z.N. in defendant’s

home while Austin and Amber were at work. G.Z. was in defendant’s bedroom wrestling with

defendant on his bed while the other children were playing in another room. At some point,

defendant pulled his trousers down as well as G.Z.’s pants, got on top of G.Z., and started

humping her. G.Z. clarified that defendant’s penis was making contact with her buttocks as in the

hallway bathroom encounter, except that defendant was lying on top of her as G.Z. was lying on

the bed, looking away from defendant. G.Z. stated that “the exact same thing” happened during

the second encounter at defendant’s home.

¶ 24   Following argument, the trial court found that the “time, content, and circumstances of

the statements, the testimony of the witnesses, the credibility of [G.Z.], who has testified here by

way of video, all [the court] believe[s] are sufficient to allow the admissibility of the [section]

115-10 statements.”

¶ 25   In June 2013, the State filed a supplemental notice of its intent to solicit corroborative

testimony detailing statements G.Z. made to Lisa Moment, a nurse, pursuant to section 115-10 of

the Code. At a July 2013 pretrial hearing, the State presented the following evidence.

¶ 26   On November 9, 2012, Moment performed a sexual assault examination of G.Z. As part

of that process, Moment asked G.Z. broad questions regarding her understanding of why she was



                                               -7­
being examined. Moment recalled that G.Z. told her that “at some point [G.Z.] went to the

bathroom. [Defendant] followed her into the bathroom and turned out the lights and pulled down

his pants and her pants and started humping her.” G.Z. clarified that “humping” meant “going

back and forth.” G.Z. agreed with Moment’s description that defendant put his penis in G.Z.’s

bottom. Moment characterized G.Z.’s demeanor during her recital of the events at issue as “very

calm” and “pretty flat,” which Moment did not find unusual. Moment acknowledged that she did

not find any bleeding or tears during her physical examination of G.Z.

¶ 27   Following argument, the trial court found that the time, content, and circumstances of the

statements provided safeguards of reliability sufficient to permit admission of Moment’s

testimony under section 115-10 of the Code.

¶ 28                                         C. Voir Dire

¶ 29   In October 2013, the trial court conducted voir dire, where the following exchange

occurred outside of the venire’s presence:

                      “[DEFENSE COUNSEL]: Due to the nature of the case, I think some

               inquiry is going to be made regarding personal and/or knowledge of sexual abuse

               issues. Our request *** would be to address those individually due to the obvious

               circumstances regarding those kind of issues, and the personal nature that they

               may—

                      THE COURT: [The court will] be asking questions about whether they

               have been the victim of any criminal offense. [The court will] also be asking them

               whether once they hear the nature of this offense, is there anything about that

               which affects their ability to be fair and impartial. [The court is] not inclined to

               inquire or ask people to disclose in open court that they’ve been victims



                                                -8­
themselves. [The court will] ask questions that are designed to get that

information out, and [the court] will also tell them that if at any time *** [the

court] ask[s] a question which causes them any concern or anxiety and they don’t

feel comfortable answering it in open court, they have a right to talk with me

privately. [The court] will call you up to tell you what they [said]. Nine times out

of ten, that’s when they come up, someone will say they were a victim of a rape,

or victim of some sexual offense, and they don’t want to disclose it in open court.

They tell [the court] what the situation is. [The court will] then call the attorneys

up at a side-bar and advise them of the situation, but as far as being allowed to

inquire further about if, no. [The court will] cover it.

        [DEFENSE COUNSEL]: You’re barring us as a counsel?

        THE COURT: Yes. [The court will] cover it, and if [the court] think[s] it

needs further covering because of a response they give, then [the court will] have

even more questions, but [the court’s] questions are designed to get responses

without people having to go through the stress of acknowledging in open court

something of that nature. *** [I]n almost every jury[,] one or more persons ask to

talk to [the court] privately and they come up and disclose their circumstance, and

then [the court] let[s] the attorneys know. Once you hear the information, if you

want further questions asked of that person, tell [the court] what questions you

want asked and [the court will] ask them. Anything else?

       [DEFENSE COUNSEL]: No. I just wanted to make sure our request for

the individual ID—

       THE COURT: It won’t be done individually, but [the court] will make



                                 -9­
               sure that there’s individual inquiry if any of those people respond in a way that

               gives us some reason to believe that we need to ask some further questions.”

¶ 30   Thereafter, during voir dire of 14 venire members, the trial court inquired, as follows:

               “Have you or any members of your family ever been the victim of a criminal

               offense? Any of you have any bias or prejudice against a person merely because

               they have been charged with a criminal offense? Is there anything about the

               nature of the charges in this case, predatory criminal sexual assault of a child and

               aggravated criminal sexual abuse, just the charges themselves, is there anything

               about hearing those charges that affects you in such a way that you believe that it

               would prevent you from reaching a fair and impartial verdict?”

None of the venire members answered affirmatively.

¶ 31   After a sidebar conference held outside of the jury’s hearing, the trial court asked the

following questions:

               “[The court] asked you a little bit earlier about whether either you or family

               members have been victims of a criminal offense, and [the court] also asked you

               about the nature of the charge in this case. [The court is] not asking you to

               disclose anything ***. [The court is] asking whether any of you have any family

               members or have had any circumstances, which could affect your ability to be fair

               and impartial in this case based upon the nature of the offenses charged?”

None of the venire members answered affirmatively. Shortly thereafter, the court permitted the

State and defense counsel to question the panel.

¶ 32   After retiring the first 14 venire members to the jury room, the trial court asked a second

panel of 14 venire members whether they or a family member had ever been the victim of a



                                              - 10 ­
criminal offense. Two venire members answered affirmatively, recalling that the underlying

circumstances of the respective cases they were referring to were similar to the instant case. Both

prospective jurors acknowledged that based on their experiences with their respective cases, they

could not be impartial jurors. As with the first panel, the court permitted the State and defense

counsel to question the panel. Thereafter, the court dismissed for cause both venire members

who called into question their impartiality. (The court dismissed two other venire members for

cause because of a recent family death and the revelation that the prospective juror could not be

impartial based on his former employment as a police officer.)

¶ 33   Based on proceedings conducted outside of the venire’s presence, the trial court

announced the 12 venire members selected as jurors and returned them to the jury room.

Thereafter, the court questioned a panel of six venire members, intending to select an alternate

juror. As with the prior two panels, the court asked if any venire member or a family member

was charged with a criminal offense. One prospective juror expressed that although she did not

“want to say it would affect [her] judgment,” the circumstances “sicken[ ] me to the point I have

an ache in the pit of my stomach,” adding that she “already felt disgusted,” “physically upset,”

and felt the need to “protect the child.” The court subsequently dismissed the venire member for

cause. The parties eventually selected an alternate juror.

¶ 34                                D. The Evidence Presented

¶ 35   At defendant’s October 2013 trial, the parties presented the following evidence to a jury.

(Where possible, we omit detailed testimony that is repetitious because it is substantially similar

to evidence presented at the February and July 2013 section 115-10 hearings.)

¶ 36                                  1. The State’s Evidence

¶ 37   G.Z. testified that on the night of November 8, 2012, Stonewall interviewed her at her



                                               - 11 ­
family’s home. G.Z. told Stonewall that she had been wrestling with her siblings, Z.N, and

defendant in the basement of her home earlier that day. Sometime later, G.Z. went to a hallway

bathroom located on the home’s first floor. After G.Z. relieved herself, defendant opened the

bathroom door, entered, and turned off the lights. Defendant pulled down his pants, revealing his

plaid boxers shorts, which he also removed. G.Z. moved and faced a corner of the bathroom

“because I didn’t know what he was going to do.” Defendant then removed G.Z.’s shorts and

underwear. At that moment, G.Z. felt “scared, like I didn’t know what to do.” G.Z. stated that

defendant then placed “[h]is wiener against my butt” and “started moving back and forth or

humping.” G.Z. clarified that the terms “wiener” and “penis” meant the same thing.

¶ 38   G.Z. estimated that defendant continued humping her for about 15 to 20 minutes. During

this time, defendant did not speak. G.Z. described the encounter as “warm, nasty, and

uncomfortable,” but it did not hurt. G.Z. eventually pushed defendant away because she

“couldn’t stand it anymore.” Afterward, G.Z. put on her underwear and shorts and left the

bathroom. Upon exiting, G.Z. noticed her stepfather, Austin, searching a closet located

immediately across from the hallway bathroom. G.Z. attempted to “get [Austin] away” because

G.Z. thought she would get in trouble. G.Z. told Austin about the spider, because she did not

want him to enter the hallway bathroom. Afterward, G.Z. went into her bedroom, and Austin

walked toward his master bedroom.

¶ 39   G.Z. noted that defendant left about 20 minutes after she entered her room, and Amber

arrived home about an hour later. G.Z. acknowledged that she spoke with Amber about the

bathroom incident, but G.Z. admitted that she did not disclose “everything” to Amber because

“she didn’t want anything bad to happen.” G.Z. then testified generally to events that later

occurred, which included (1) speaking with a police officer at her home, (2) giving police the



                                             - 12 ­
underwear she wore during the bathroom encounter, (3) going to the hospital later that evening

and speaking to a nurse, and (4) providing a tape-recorded statement to police the following day.

¶ 40   G.Z. revealed that the bathroom incident was not the first time defendant engaged in such

behavior. On two occasions in August 2012, G.Z. and “other kids” were at defendant’s home

wrestling on the bed in defendant’s bedroom. (During cross-examination, G.Z. admitted that

although she thought the two incidents occurred in August 2012, she was “not sure.”) When the

other children left to play video games, G.Z. stayed with defendant. As in the November 2012

bathroom incident, G.Z. stated that the “same thing” happened in that defendant began “moving

back and forth again,” which G.Z. did not like. G.Z. stated that during these two encounters (1)

they were both clothed, (2) she was lying on her stomach, and (3) defendant was on top of her.

After the first incident, defendant told G.Z. that she shouldn’t tell her parents. G.Z.

acknowledged that during the November 2012 bathroom incident, she did not attempt to run past

defendant or scream.

¶ 41   Kelly Biggs, a forensic scientist employed by the Illinois State Police crime lab, testified

that deoxyribonucleic acid (DNA) testing she performed on vaginal and anal samples taken from

G.Z. showed no male DNA was present.

¶ 42   Outside of the jury’s presence, the trial court considered defendant’s objection to the

State’s request to admit into evidence the recorded interview Damilano conducted with G.Z.

Specifically, defendant averred that admitting and subsequently publishing the recording to the

jury would be “obviously cumulative” and “highly prejudicial” given that (1) G.Z. had testified

and was subject to cross-examination and (2) Damilano was scheduled to testify and would be

subject to cross-examination. The State responded that Illinois jurisprudence does not place

limits on the amount of section 115-10 evidence the State can proffer, provided the evidence



                                              - 13 ­
meets certain reliability criteria. After considering the parties’ arguments, the court overruled

defendant’s objection and admitted the recording into evidence. Thereafter, Damilano testified to

the authenticity of the recording at issue, which was published to the jury.

¶ 43   Because the testimony provided at defendant’s October 2013 jury trial by Austin, Amber,

Stonewall, and Moment was substantially similar to the testimony each witness provided at the

February and July 2013 section 115-10 hearings, we do not include it in this summary.

¶ 44                                 2. Defendant’s Evidence

¶ 45   Defendant testified that in November 2012, he was unemployed and would supervise

Z.N. while Emily was at work. Because defendant considered the Hardys friends, he also

watched their four children. Defendant’s normal routine was to watch the Hardys’ children from

11:30 a.m. until 4:45 p.m., when Austin would usually arrive home from work. Afterward,

defendant would remain in the Hardys’ home until Emily finished working, which usually

occurred about 5:15 or 5:30 p.m. Defendant estimated that he had been supervising the Hardys’

children for no more than three weeks.

¶ 46   Defendant stated that on November 8, 2012, he cared for the Hardys’ children and Z.N.

without incident. After Austin arrived home, defendant began preparing to leave with Z.N.

During that time, defendant entered the hallway bathroom to relieve himself. Defendant “swung

the door behind” him, but “it didn’t shut.” Although the lights in the bathroom remained off,

natural light came “from the [kitchen] window,” which was “located closest to the hallway.”

Defendant was then startled by G.Z.’s entrance into the bathroom. Defendant believed that G.Z.

intended to use the bathroom because “her pants were down *** above her waist,” which

exposed “the top of her buttocks.” Defendant became upset and told G.Z. “to get her ass out.”

G.Z. left the bathroom. When defendant left the bathroom, he encountered Austin. G.Z. had



                                               - 14 ­
returned to the basement. Defendant then had a brief conversation with Austin concerning the

slow-draining sink. Defendant denied touching G.Z. “in any way” during the bathroom incident.

¶ 47                 E. The Jury’s Verdict, Defendant’s Posttrial Motion, and
                                    the Trial Court’s Sentence

¶ 48   Following its deliberations, the jury found defendant (1) not guilty of predatory criminal

sexual assault of a child and (2) guilty of aggravated criminal sexual abuse. Later in November

2013, defendant filed a motion for judgment notwithstanding the verdict or, in the alternative, a

new trial. In support of his motion, defendant alleged, in pertinent part, that the trial court erred

by (1) preventing him from inquiring whether potential jurors had been the victim of sexual

abuse or had close friends or relatives who were victims of sexual abuse; (2) admitting G.Z.’s

statements into evidence under section 115-10 of the Code because those statements were

inconsistent and, thus, unreliable; and (3) admitting into evidence the audio and video recordings

of G.Z.’s interview with Damilano as cumulative.

¶ 49   At an April 2014 hearing, the trial court considered defendant’s November 2013 motion.

As to defendant’s first claim, the court noted, as follows:

               “[T]he [prospective] jurors were asked if they or any family members [were]

               victims of the criminal offense. They were asked if the nature of the charges

               specifically affected their ability to be fair and impartial ***. There was nothing

               during voir dire that would indicate there would be any need for individual voir

               dire, nor was anything raised which would indicate that there was a need to

               conduct individual voir dire. *** [D]efendant was allowed to ask questions

               through counsel.”

¶ 50   As to defendant’s claims, which called into question the trial court’s admission of (1)

G.Z.’s statements under section 115-10 of the Code as unreliable and (2) the November 2012

                                               - 15 ­
recorded interview Damilano conducted with G.Z. as cumulative, the court noted that G.Z.’s

statements were neither unreliable nor cumulative and were properly admitted pursuant to

section 115-10 of the Code. Thereafter, the court sentenced defendant, in part, to four years in

prison and imposed a $1250 fee for court-appointed counsel.

¶ 51   This appeal followed.

¶ 52                                    II. ANALYSIS

¶ 53   Defendant argues that (1) the trial court abused its discretion by admitting multiple

hearsay statements the victim made to others pursuant to section 115-10 of the Code, (2) the

court erred by prohibiting defense counsel from questioning venire members about personal

experiences they or their respective family members had with sexual abuse, and (3) this court

should vacate the fee for court-appointed counsel that the trial court improperly imposed without

first conducting a hearing as required by section 113-3.1 of the Code. We address defendant’s

arguments, in turn.

¶ 54                    A. Admission of G.Z.’s Out-of-Court Statements
                              Under Section 115-10 of the Code

¶ 55   Elaborating on his section 115-10 evidentiary argument, defendant contends that the trial

court denied him a fair trial because the admitted hearsay testimony was “consistent with both

[G.Z.’s] trial testimony and her recorded interview with *** Damilano.” Defendant also

contends that the admitted hearsay testimony provided by Amber, Stonewall, Damilano, and

Moment was unnecessarily cumulative and prejudicial. Thus, as framed by defendant, this court

should reverse his aggravated criminal sexual assault conviction and remand for a new trial

because the court’s section 115-10 findings violated the rules prohibiting the admission of (1)

prior consistent statements and (2) cumulative evidence. We disagree.

¶ 56                                 1. Standard of Review

                                             - 16 ­
¶ 57   “[T]he [trial] court’s decision to admit evidence under section 115-10 will not be

reversed unless the record clearly demonstrates that the *** court abused its discretion.” People

v. Williams, 193 Ill. 2d 306, 343, 739 N.E.2d 455, 474 (2000). An abuse of discretion occurs

when the trial court’s determination is arbitrary, fanciful, or unreasonable or when no reasonable

person would agree with the stance adopted by the trial court. People v. Becker, 239 Ill. 2d 215,

234, 940 N.E.2d 1131, 1142 (2010).

¶ 58                              2. Prior Consistent Statements

¶ 59   Illinois Rule of Evidence 613(c) (eff. Jan. 1, 2011), which governs prior consistent

statements of a witness, provides, as follows:

                      “(c) Evidence of Prior Consistent Statement of Witness. A prior

               statement that is consistent with the declarant-witness’s testimony is admissible,

               for rehabilitation purposes only and not substantively as a hearsay exception or

               exclusion, when the declarant testifies at the trial or hearing and is available to the

               opposing party for examination concerning the statement, and the statement is

               offered to rebut an express or implied charge that:

                              (i) the witness acted from an improper influence or motive to

                      testify falsely, if that influence or motive did not exist when the statement

                      was made; or

                              (ii) the witness’s testimony was recently fabricated, if the

                      statement was made before the alleged fabrication occurred.”

¶ 60   “ ‘In general, proof of a prior consistent statement made by a witness is inadmissible

hearsay, which may not be used to bolster a witness’s testimony.’ ” People v. Stull, 2014 IL App

(4th) 120704, ¶ 99, 5 N.E.3d 328 (quoting People v. House, 377 Ill. App. 3d 9, 19, 878 N.E.2d



                                                 - 17 ­
1171, 1179 (2007)); see also People v. Heard, 187 Ill. 2d 36, 70, 718 N.E.2d 58, 77 (1999). The

rationale underlying this prohibition has been explained, as follows:

               “ ‘The danger in prior consistent statements is that a jury is likely to attach

               disproportionate significance to them. People tend to believe that which is

               repeated most often, regardless of its intrinsic merit, and repetition lends

               credibility to testimony that it might not otherwise deserve.’ ” People v. Donegan,

               2012 IL App (1st) 102325, ¶ 52, 974 N.E.2d 352 (quoting People v. Smith, 139

               Ill. App. 3d 21, 33, 486 N.E.2d 1347, 1355 (1985)).

¶ 61   In this case, the trial court admitted the contested statements at issue pursuant to section

115-10 of the Code. That statutory provision, entitled, “Certain hearsay exceptions,” provides, as

follows:

                      “(a) In a prosecution for a physical or sexual act perpetrated upon or

               against a child under the age of 13 *** at the time the act was committed,

               including but not limited to prosecutions for violations of Sections 11-1.20

               through 11-1.60 *** of the Criminal Code of *** 2012 ***, the following

               evidence shall be admitted as an exception to the hearsay rule:

                              (1) testimony by the victim of an out of court statement made by

                      the victim that he or she complained of such act to another; and

                              (2) testimony of an out of court statement made by the victim

                      describing any complaint of such act or matter or detail pertaining to any

                      act which is an element of an offense which is the subject of a prosecution

                      for a sexual or physical act against that victim.

                          (b) Such testimony shall only be admitted if:



                                              - 18 ­
                             (1) The court finds in a hearing conducted outside the presence of

                      the jury that the time, content, and circumstances of the statement provide

                      sufficient safeguards of reliability; and

                             (2) The child *** either:

                                     (A) testifies at the proceeding; or

                                     (B) is unavailable as a witness and there is corroborative

                             evidence of the act which is the subject of the statement[.]” 720

                             ILCS 5/115-10(a), (b) (West 2012).

See Pub. Act 82-782 (eff. Jan. 1, 1983) (adding Ill. Rev. Stat. 1983, ch. 38, ¶ 115-9); see also


Pub. Act 82-1057 (eff. Feb. 11, 1983) (renumbering and amending Ill. Rev. Stat. 1983, ch. 38,


¶ 115-9 to ¶ 115-10, now codified at 725 ILCS 5/115-10).


¶ 62   In People v. Holloway, 177 Ill. 2d 1, 9-10, 682 N.E.2d 59, 63 (1997), the supreme court


explained that the legislature enacted section 115-10 of the Code to address the following 


concerns:


                      “Section 115-10 was originally passed in response to the difficulty in

              convicting persons accused of sexually assaulting young children. This difficulty

              occurs because children’s testimony in sexual assault cases is often inadequate.

              Problems in proof may result when the lesser developed cognitive and language

              skills that children have hinder them in adequately communicating the details of

              an assault. The legislature sought to create a hearsay exception to allow into

              evidence corroborative testimony that the child complained to another person

              about the incident.

                      ***



                                              - 19 ­
                      It appears that the legislature, in providing for the admission of evidence

               of outcry statements as exceptions to the hearsay rule in certain cases, was

               concerned with the ability of the victim to understand and articulate what

               happened during the incident and the reluctance many victims have relating the

               details of the incident at trial. Evidence of an outcry statement made to another by

               a child under the age of 13 would corroborate the testimony of a child who, by

               reason of age, may be reluctant or unable to clearly express the details of the

               incident. *** The importance of allowing hearsay testimony of an outcry *** is

               not dictated by the age of the victim when the assault occurs. Instead, it is dictated

               by the victim’s ability to adequately testify to the alleged incident.”

See also People v. Bowen, 183 Ill. 2d 103, 115, 699 N.E.2d 577, 584 (1998) (The General

Assembly enacted section 115-10 of the Code to allow admission of “detailed corroborative

evidence of the child’s complaint about the incident to another individual” out of concern that

“child witnesses, especially the very young, often lack the cognitive or language skills to

effectively communicate instances of abuse at trial.”).

¶ 63   Defendant’s contention that the admitted section 115-10 hearsay testimony at issue

violated the prohibition against utilizing prior consistent statements as substantive evidence is

unavailing because by its very nature, section 115-10 of the Code constitutes an exception to that

rule. Based on the rationale underpinning its enactment, the plain language of section 115-10 of

the Code provides for the admission, in relevant part, of “testimony of an out of court statement”

made by the minor victim that is solicited from a witness who directly heard the minor making

the statement. 725 ILCS 5/115-10(a)(2) (West 2012). Thus, admission of out-of-court

statements, such as those G.Z. conveyed to Amber, Stonewall, Damilano, and Moment



                                               - 20 ­
concerning the surrounding circumstances of defendant’s sexual contact, is “measured only by

whether they meet the [reliability] requirements of section 115-10 of the Code.” (Emphasis

omitted.) People v. Sharp, 391 Ill. App. 3d 947, 954, 909 N.E.2d 971, 977 (2009). See People v.

Cookson, 335 Ill. App. 3d 786, 791, 780 N.E.2d 807, 811 (2002) (“The State bears the burden of

proving that the statements were reliable and not the result of adult prompting or

manipulation.”).

¶ 64   To accept defendant’s premise—which we do not—would signify that section 115-10 of

the Code permits the admission of specific hearsay declarations as substantive evidence solely

when a minor under 13 years old testifies inconsistently with the identified corroborative hearsay

statements the minor conveyed to others. The aforementioned plain language of the statute does

not support defendant’s stance. Moreover, we note that the legislature could not have intended

for section 115-10 of the Code to operate in such a fashion because 18 months after enactment of

what is now known as section 115-10 of the Code, the legislature enacted section 115-10.1 of the

Code (725 ILCS 5/115-10.1 (West 2012)) with the heading, “Admissibility of Prior Inconsistent

Statements.” See Pub. Act 83-1042 (eff. July 1, 1984) (adding Ill. Rev. Stat. 1985, ch. 38, ¶ 115­

10.1, now codified at 725 ILCS 5/115-10.1); see also People v. Davis, 137 Ill. App. 3d 769, 771­

72, 484 N.E.2d 1098, 1100 (1985) (acknowledging the enactment of section 115-10.1 of the

Code). “[I]t is presumed [that] the legislature acts rationally and with full knowledge of all prior

legislation.” People v. Jones, 214 Ill. 2d 187, 199, 824 N.E.2d 239, 246 (2005).

¶ 65   Defendant correctly notes that section 115-10 of the Code is a specific hearsay exception

tailored to minors under 13 years old who have been victims of a sexual offense for the reasons

stated in Holloway and Bowen. Defendant’s position, however, that corroborative hearsay

statements are barred from admission under section 115-10 of the Code if they are consistent



                                               - 21 ­
with a minor’s trial testimony reveals a fundamental misunderstanding of the following two

principles. First, that the admission of out-of-court statements under section 115-10 of the Code

is predicated on the trial court’s judgment as to the reliability of the corroborative hearsay

statements. Second, and more important, provided that the remaining provisions of section 115­

10 are satisfied, whether a minor victim testifies consistently, inconsistently, or by not

responding to questions posed regarding the sexual acts alleged does not affect the

admissibility—under section 115-10—of the minor’s out-of-court statements to others that

detailed a defendant’s sexual acts. See People v. Bryant, 391 Ill. App. 3d 1072, 1083, 909 N.E.2d

391, 401 (2009) (affirming the admission of the minor victim’s hearsay statements to others

pursuant to section 115-10 of the Code despite the minor’s unwillingness or inability to testify on

direct examination about specific sexual conduct the defendant forced the minor to perform).

¶ 66   In Stull, 2014 IL App (4th) 120704, 5 N.E.3d 328, this court addressed essentially the

same argument that defendant makes in this case. We rejected that argument in Stull (id. ¶¶ 96­

101), and we reiterate that rejection here. As we wrote in Stull, “When *** a prior statement is

offered at trial as substantive evidence under an exception to the hearsay rule, the mere fact that

the statement is consistent with the declarant’s trial testimony does not render that prior

statement no longer admissible.” (Emphasis in original.) Id. ¶ 100. Accordingly, in the context of

a section 115-10 hearing, the rule proscribing the admission of a witness’s prior consistent

statements has no application whatsoever. Therefore, we reject defendant’s argument.

¶ 67                                 3. Cumulative Evidence

¶ 68           In Stull, this court cited numerous cases in which the appellate court addressed

and consistently rejected the argument defendant now raises—that is, that the hearsay statements

the trial court admitted under section 115-10 of the Code were unnecessarily cumulative and



                                              - 22 ­
prejudicial. Id. ¶ 93. See People v. Greenwood, 2012 IL App (1st) 100566, ¶ 31, 971 N.E.2d

1116 (rejecting the defendant’s argument that the trial court erred by admitting hearsay

statements of multiple witnesses pursuant to section 115-10 and collecting cases in support of

that conclusion); People v. Lofton, 303 Ill. App. 3d 501, 508, 708 N.E.2d 569, 574 (1999)

(rejecting the defendant’s argument that the trial court’s admission of evidence provided by four

witnesses regarding the victim’s out-of-court statements was cumulative and served to bolster the

State’s case because section 115-10 places no limitations on the number of witnesses who may

testify under its strictures); People v. Moss, 275 Ill. App. 3d 748, 756, 656 N.E.2d 193, 199

(1995) (declining to limit hearsay testimony admissible under section 115-10 to one witness

because the statute contains no such limitation); People v. Branch, 158 Ill. App. 3d 338, 341, 511

N.E.2d 872, 874 (1987) (section 115-10 does not limit the number of witnesses corroborating the

victim’s complaint to one).

¶ 69   Defendant acknowledges Greenwood, Lofton, and Moss, but, citing dicta in People v.

Anderson, 225 Ill. App. 3d 636, 587 N.E.2d 1050 (1992), asserts that the cumulative nature of

the section 115-10 statements the State presented at his jury trial tilted the scales of justice

against him in what defendant claims was a closely balanced case.

¶ 70   In Anderson, the defendant argued that “he was denied a fair trial by the repetition of ***

statements by three witnesses” admitted under section 115-10 of the Code. Id. at 648, 587 N.E.2d

at 1059. In rejecting that argument, the appellate court quoted, in part, the following passage:

                       “ ‘Youthful victims often suffer an inability to articulate on the witness

               stand or lack credibility in general. Their complaints obviously become more

               credible, reliable and understandable when supported by corroborative complaint

               testimony from adults. Those who are close to the victim or who have interviewed



                                               - 23 ­
               the victim and investigated the alleged incidents should not be curtailed from

               testifying and aiding the victim merely because of their numbers or order of

               talking with the victim.’ ” Id. (quoting Branch, 158 Ill. App. 3d at 341, 511

               N.E.2d at 873-74).

¶ 71   After finding the analysis in Branch dispositive of the defendant’s argument, the

Anderson court continued, as follows:

               “However, we caution that in some future case where the evidence is more closely

               balanced we would not hesitate to grant a defendant a new trial if it appears that

               the delicate scales of justice have been unfairly tilted by the sheer weight of

               repetition. We trust in the sound discretion of the trial courts to maintain the

               proper balance by limiting evidence which is unnecessarily cumulative.” Id.

¶ 72   We note that in quoting the aforementioned dicta in Anderson to support his assertion,

defendant did not include the last sentence regarding our deferential review of the trial court’s

section 115-10 evidentiary ruling. In essence, defendant is asking this court to set aside the trial

court’s judgment and implement our own by concluding that the trial court abused its discretion

when it admitted the corroborative hearsay statements G.Z. conveyed to Amber, Stonewall,

Damilano, and Moment because they were unnecessarily cumulative and, by extension,

prejudicial. Under the facts presented, however, we have no reason to conclude that the trial

court’s decision to admit the section 115-10 statements at issue constituted an arbitrary, fanciful,

or unreasonable determination that no reasonable person would agree was sound.

¶ 73   In so concluding, we note that in raising this argument, defendant implies that section

115-10 should be narrowly construed so as not to violate the rule against cumulative evidence. In

People v. Johnson, 2016 IL App (4th) 150004, ¶¶ 40-45, 55 N.E.3d 32, we specifically rejected



                                               - 24 ­
any notion that current Illinois jurisprudence requires section 115-10 to be narrowly construed.

To the extent defendant is claiming otherwise, we reaffirm and adhere to our conclusion in

Johnson.

¶ 74   As we have previously mentioned, section 115-10 of the Code allows for the admission

of a hearsay statement conveyed to another person by a victim of a sexual crime who is under the

age of 13 years old “if, among other things, the trial court ‘finds in a hearing’ that ‘the time,

content, and circumstances of the statement provide sufficient safeguards of reliability.’ ” Id.

¶ 48 (quoting 725 ILCS 5/115-10(b)(1) (West 2014)). Because defendant has not challenged the

court’s reliability determinations, we reject defendant’s section 115-10 challenges.

¶ 75                                     B. Jury Selection

¶ 76   Defendant argues that the trial court erred by prohibiting defense counsel from

questioning venire members individually about personal experiences they or their family

members had with sexual abuse. Defendant contends that the court (1) impermissibly denied

defense counsel’s request to directly question prospective jurors to uncover their “deep[-]seated

biases and prejudice” and (2) did not consider the factors in Illinois Supreme Court Rule 431(a)

(eff. July 1, 2012) when it denied defendant’s request to directly question prospective jurors. We

disagree.

¶ 77   Rule 431(a) provides the following guidance:

               “The court shall conduct voir dire examination of prospective jurors by putting to

               them questions it thinks appropriate, touching upon their qualifications to serve as

               jurors in the case at trial. The court may permit the parties to submit additional

               questions to it for further inquiry if it thinks they are appropriate and shall permit

               the parties to supplement the examination by such direct inquiry as the court



                                               - 25 ­
               deems proper for a reasonable period of time depending upon the length of

               examination by the court, the complexity of the case, and the nature of the

               charges. Questions shall not directly or indirectly concern matters of law or

               instructions. The court shall acquaint prospective jurors with the general duties

               and responsibilities of jurors.” Ill. S. Ct. R. 431(a) (eff. July 1, 2012).

¶ 78   In People v. Mabry, 398 Ill. App. 3d 745, 754, 926 N.E.2d 732, 740 (2010), the First

District succinctly set forth the following pertinent standard of review:

                       “It is axiomatic that the manner and scope of voir dire rest within the

               sound discretion of the trial court. [Citation.] In conducting the voir dire, the trial

               court is accorded broad discretion in determining which questions will be asked

               and which procedures will be followed. [Citation.] The trial court should always

               exercise its discretion in a manner that is consistent with the goals of voir dire—to

               assure the selection of an impartial jury, free from bias or prejudice, and grant

               counsel an intelligent basis on which to exercise peremptory challenges.

               [Citation.] Upon review, the standard for evaluating a court’s exercise of

               discretion during the voir dire is whether the questions and procedures created

               reasonable assurance that any prejudice or bias would be discovered. [Citation.]”

¶ 79   Based on the record in this case, we find unavailing defendant’s claims that the voir dire

procedures the trial court employed—which included the specific questions the court posed to

three separate panels of venire members—were deficient, which would, by extension, cast doubt

upon the impartiality of the empanelled jurors. In support of his contentions, defendant directs

our attention to People v. Oliver, 265 Ill. App. 3d 543, 637 N.E.2d 1173 (1994).

¶ 80   In Oliver, the trial court asked the entire panel of seated venire members to rise if they



                                                - 26 ­
had been a victim of armed robbery, rape, sexual assault, or had a friend or relative who had

been the victim of a homicide. Id. at 549, 637 N.E.2d at 1178. Out of the approximately 15 to 20

venire members that stood up, the court excused one prospective juror. Id. at 550, 637 N.E.2d at

1178. The appellate court reversed and remanded for a new trial, finding as follows:

                   “While the trial court’s procedure was to ask about the specific crimes involved in

                   this case, the trial court abused its discretion. It merely asked questions but did not

                   permit the jurors to respond individually. Nor was defense counsel afforded the

                   opportunity to make a determination as to whether jurors were biased or

                   impartial.” Id.

We do not agree with defendant’s assertion that the circumstances presented in Oliver are

“strikingly analogous” to the facts of the instant case.

¶ 81    Here, an experienced trial judge employed a voir dire procedure that balanced the dignity

afforded prospective jurors with regard to their reasonable expectations of privacy with the

primary purpose of a voir dire examination, which is to exclude prospective jurors who are

unwilling or unable to be impartial arbiters. In so doing, the trial court posed specific questions

tailored to elicit responses from manageable panels, which the court was prepared to explore if,

in the court’s judgment, further questioning was warranted. Indeed, when appropriate, the court

did ask additional focused questions that permitted individual venire members to expand on their

initial answers. At no time did the court prohibit the State or defense counsel from proffering

supplemental questions on the sensitive issue of a venire member’s personal experiences with

sexual crimes. The only requirement the court mandated was that the parties had to submit any

proposed questions to the court, which we (1) do not find unreasonable and (2) note defendant

did not utilize.



                                                   - 27 ­
¶ 82   Despite defendant’s claims to the contrary, we are satisfied that not only was the voir dire

procedure the trial court implemented in accord with Rule 431(a), but it also created reasonable

assurances that any prejudice or bias would have been discovered, as demonstrated.

¶ 83                          C. Fee for Court-Appointed Counsel

¶ 84   Defendant argues that this court should vacate the fee for court-appointed counsel that the

trial court improperly imposed without first conducting a hearing as mandated by section 113-3.1

of the Code. We agree.

¶ 85               1. Section 113-3.1 of the Code and the Standard of Review

¶ 86   Section 113-3.1(a) of the Code provides, as follows:

              “Whenever *** the court appoints counsel to represent a defendant, the court may

              order the defendant to pay to the Clerk of the Circuit Court a reasonable sum to

              reimburse either the county or the State for such representation. In a hearing to

              determine the amount of the payment, the court shall consider the affidavit

              prepared by the defendant under Section 113-3 of this Code and any other

              information pertaining to the defendant’s financial circumstances which may be

              submitted by the parties. Such hearing shall be conducted on the court’s own

              motion or on motion of the State’s Attorney at any time after the appointment of

              counsel but no later than 90 days after the entry of a final order disposing of the

              case at the trial level.” 725 ILCS 5/113-3.1(a) (West 2012).

¶ 87   We review de novo whether a trial court complied with section 113-3.1 of the Code when

imposing a fee for court-appointed counsel. People v. Gutierrez, 2012 IL 111590, ¶ 16, 962

N.E.2d 437.

¶ 88             2. The Pertinent Portions of Defendant’s Sentencing Hearing



                                              - 28 ­
¶ 89   At defendant’s April 2014 sentencing hearing, the following exchange occurred:

                      “[THE STATE]: [The State has] marked *** People’s 1 ***. The Public

              Defender’s Office filed an affidavit of services ***. Ask to admit People’s 1.

                      THE COURT: Any objections.

                      [DEFENSE COUNSEL]: Yeah, we do, object, Judge. I’m not sure why

              the State’s seeking to admit People’s 1.

                      THE COURT: *** [T]he State represents the County. The County incurs

              expenses when the Public Defender’s Office is appointed to represent an

              individual, and they represented [defendant] for a period of time before you

              entered your appearance. ***

                      [DEFENSE COUNSEL]: Well, I guess there could be attached some sort

              of order for sentencing. I do have an assignment of bond that covered my fees

              ***.

                      THE COURT: [The court] understand[s].”

¶ 90   Shortly thereafter, the court imposed the following sentence:

              “It will be the judgment and sentence of the court that [defendant] be sentenced to

              the Illinois Department of Corrections for a period of four years. *** There is a

              two-year period of mandatory supervised release to that sentence.

                      The bond assignment will be honored.

                      You are also indebted to the County in the amount of $1,250. That’s not to

              be taken from the bond assignment.”

¶ 91                               3. The Controversy at Issue

¶ 92   Defendant contends that because the trial court failed to conduct even a slight inquiry into



                                              - 29 ­
defendant’s financial circumstances, the $1250 fee for court-appointed counsel that the court

improperly imposed must be vacated outright. The State concedes that the court failed to conduct

a proper section 113-3.1 hearing but asserts that this court should remand the matter for a proper

hearing instead of vacating the fee outright as defendant advocates. In support of its position, the

State relies on People v. Somers, 2013 IL 114054, ¶ 14, 984 N.E.2d 471.

¶ 93   In Somers, the supreme court considered whether section 113-3.1(a) of the Code

authorized the appellate court to remand for a rehearing on the defendant’s ability to pay a fee

for court-appointed counsel if more than 90 days had elapsed since the entry of the trial court’s

final judgment. Id. ¶ 9. In addressing that issue, the supreme court focused on the trial court’s

attempt to comply with section 113-3.1(a) of the Code by conducting a hearing within the

aforementioned 90-day period that the appellate court later determined to be insufficient. Id.

¶ 13. Specifically, the trial court conducted a hearing at which the court asked the defendant

three questions concerning his employment status. Id. ¶ 4. Based on the defendant’s answers, the

court imposed a $200 fee for court-appointed counsel. Id.

¶ 94   On appeal, the supreme court affirmed the appellate court’s remand for a proper public­

defender-fee hearing under section 113-3.1(a) of the Code (id. ¶ 20), concluding that the trial

court’s questions about defendant’s employment status were insufficient to satisfy section 113­

3.1(a) of the Code (id. ¶ 14). The supreme court continued, as follows:

                       “Clearly, then, the trial court did not fully comply with the statute, and

               defendant is entitled to a new hearing. Just as clearly, though, the trial court did

               have some sort of a hearing within the statutory time period. The trial court

               inquired of defendant whether he thought he could get a job when he was released

               from jail, whether he planned on using his future income to pay his fines and



                                               - 30 ­
               costs, and whether there was any physical reason why he could not work. Only

               after hearing defendant’s answers to these questions did the court impose the fee.

               Thus, we agree with the State’s contention that the problem here is not that the

               trial court did not hold a hearing within 90 days, but that the hearing that the court

               did hold was insufficient to comply with the statute.” Id. ¶ 15.

¶ 95   As noted, the controversy does not concern whether the trial court improperly imposed

the $1250 fee for court-appointed counsel. Both parties agree on this point, and based on this

record, we accept the parties’ concession. Instead, the issue before us concerns whether this court

should (1) vacate the fee for court-appointed counsel outright as defendant urges or (2) remand

the matter for a rehearing that complies with section 113-3.1(a) of the Code as the State

advocates. Defendant contends that Somers is distinguishable because, contrary to the State’s

assertion, the court never questioned him about his employment status, financial situation, or

ability to pay a fee for court-appointed counsel. Instead, the court imposed the $1250 fee for

court-appointed counsel. We do not agree with defendant that Somers is distinguishable because

the supreme court could have easily stated “some sort of a hearing” must at minimum include a

slight inquiry about the defendant’s ability to pay the fee, but it did not do so. Id.

¶ 96   In this case, defendant appeared before the trial court with his retained counsel after

having been initially represented by the public defender. The State sought to introduce the public

defender’s affidavit of services on defendant’s behalf, and defendant’s retained counsel and the

court discussed defendant’s posting of bond. This exchange between defendant’s retained

counsel and the court did constitute “some sort of a hearing.” Id. Although the hearing was

inadequate, the situation here is distinguishable from one where a court sua sponte addresses and

assesses a fee in a docket entry or written order. See People v. Aguirre-Alarcon, 2016 IL App



                                                 - 31 ­
(4th) 140455, ¶ 17, 59 N.E.3d 229 (where the court sua sponte assessed a fee for court-appointed

counsel in a supplemental sentencing order without the parties’ knowledge).

¶ 97    Accordingly, we vacate the trial court’s imposition of $1250 fee for court-appointed

counsel and remand with directions that the court conduct a hearing pursuant to section 113-3.1

of the Code.

¶ 98                                  III. CONCLUSION

¶ 99    For the foregoing reasons, we affirm defendant’s conviction, vacate defendant’s $1250

fee for court-appointed counsel, and remand for further proceedings.

¶ 100          Affirmed in part and vacated in part; cause remanded.

¶ 101          JUSTICE TURNER, specially concurring.

¶ 102          While I concur in the majority’s opinion, I write separately to express that I take

no part in the majority’s brief discussion in paragraph 73. It is unnecessary for the resolution of

this case and contrary to the views that I have previously expressed regarding the issue of

construing section 115-10. See Johnson, 2016 IL App (4th) 150004, ¶¶ 92-95, 55 N.E.3d 32

(Turner, J., specially concurring).




                                              - 32 ­